Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 7/28/22, Applicant amended the independent claims.  Applicant’s Remarks address these amended features.  See the  103 with the addition of Hurowitz to address these new features. 
Also, the 1/12/22 amendments and remarks are found to pass 101.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (20190244639) in further view of Eggink (20110150428) in view of Hurowitz (20080172274).
Claims 1, 8, 15.    Benedetto discloses a computer-implemented method, comprising:
determining, at a multimedia editing platform, to customize a plurality of multimedia compilations for a plurality of target users, wherein audiovisual preferences associated with target users are ([14, 15] spectator reaction data is used to indicate interest and then to customize the music with the  video; Fig. 1 shows the request for customized compilation process) based on historical online user data ([51, 52] and history) comprising browsing or purchase history (Benedetto discloses that history can be tracked for tracking user interest [55]; and also discloses session game history of all users actions [49] and also including timestamps of actions, what user sent and to whom [51] and including button presses [52] and that these game sessions are on the Internet or web or websites [4]; so Benedetto discloses tracking user activity on the Internet for better determining user interest, so this reads on historical user data comprising browsing history; also Examiner notes that browsing history doesn’t exist in Applicant Spec but that web-history does at [27].  So, Benedetto clearly reads on this as with the web citations at [4] preceding.).
While Benedetto discloses target users and the preceding, Benedetto does not explicitly disclose a particular target user or each target user.  Examiner notes Applicant Spec at [27, 36] in regards to this feature.  However, Benedetto does disclose tracking user interest and feedback [57] and tracking interest of an individual spectator (“[92]…  that are of interest to the spectator.”).  And, Eggink further discloses music preferences of a particular user for targeting a particular user [28, 39, 44].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Eggink’s tracking and targeting a particular user for custom compilations to Benedetto tracking a spectator and targeting for custom compilations users.  One would have been motivated to do this in order to better present content of interest.
Benedetto further discloses receiving, at the multimedia editing platform, a first video segment and a second video segment (Fig. 1 with first video segment of the game session and also second video segment of reactions),  wherein the first video segment comprises a first mandatory zone and a first flexible zone and the second video segment comprises a second mandatory zone and a second flexible zone, wherein edits are not permitted in the first mandatory zone or the second mandatory zone (for mandatory and flexible zone interpretation, Examiner notes Applicant Spec at “[21]… The mandatory zone 130 corresponds to sections of the segment or clip 110 where cuts are not permitted (e.g., where transitions in the video portion…cannot be modified).” And “[23]…  mandatory zones are used to identify what portions of the raw rushes 210 must be featured in the final video…while the flexibility zones are used to identify where cuts (or transitions between the raw rushes 210) are permitted)”; and Benedetto discloses this at [92, 93, 100], note [93] with start time and stop time of segments that are necessarily to be included, note bounded boxes that indicate temporal dimensions of what to necessarily include, and in Fig. 5 what is in the box must be included while what is outside the box is a flexible zone that need not be included; also note the bounding boxes in Fig. 7 and [100] where there are boxes on what must be included, the outside the box is interpreted as can be included or not, also see “[102]… It is contemplated that certain moments are better conveyed to the viewer when they are replayed as one continuous video time slice instead of being broken into two or more video time slices. This may be the case for peaks and valleys that occur in quick succession of each other, indicating that the reaction peaks and valleys are directed to a coherent game scene.”; so the bounding box contains the start and stop time of a mandatory zone that is to be included and not cut or edited out, the areas outside the bounding boxes are flexible areas that can be edited or cut; and in further regards to flexible zone, the flexible zone or area between bounding boxes can be added back into video or not so that the actually used video fits known time segments as seen in Fig. 8 and here: “[103]… However, in some circumstances, the time coordinates of the video time slices 1-12 may be adjusted to fit to the markers within the music track 736. Fitting of video time slices to markers is discussed in more detail with respect to FIG. 8.”, “[109]…Again, the automatic editing may choose between adding video frames the leading edge, the trailing edge, or both edges depending upon the reaction graph.”, so the mandatory zones are the required boxes and the flexible zones are the space between the boxes, the flexible zone can be added or not to fit the video into preknown segment lengths).  
Benedetto further discloses receiving a plurality of audio files, at the multimedia editing platform, wherein each audio file comprises a musical selection corresponding with the audiovisual preferences of each target user (Fig. 1 and the music track; [67] shows choosing a particular song so that is interpreted as a music/song preference of at least one user; [13] shows audiovisual segment of interest and also a music track of interest).
Benedetto does not explicitly disclose receiving a plurality of voice-over files, wherein each voice-over file comprises a voice that corresponds to each target user based on a corresponding mandatory zone and a corresponding flexible zone, wherein edits are not permitted in the corresponding mandatory zone.  However, in regards to this feature, Examiner notes Applicant Spec at [29, 30] for voice over and mandatory and flexibility zones.  And, Benedetto discloses voice analysis [74] and also their can be original audio or also only audio marked as significant need actually be kept while other audio can be cut [21, 48].  And, Hurowitz discloses voice over modifications and only where allowed by the system [54] and also dynamic content based on target user attributes that include user targeted voice overs [56].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add user targeted voice overs only where allowed to Benedetto’s user targeted content with custom audio and audio edits only where allowed.  One would have been motivated to do this in order to better present content of interest to the user.
Benedetto further discloses automatically editing the first video segment, based on one of the audio files to produce a first edited segment (Fig. 1; also, for first and second video segments see “[18]…As used herein, joining video time slices together involves a video editing process that causes a second video time slice to be played following a first video time slice.”), wherein each first edited segment includes the first mandatory zone  (see [92, 93, 100 and Figs. 5, 7 with the bounding boxes that are necessarily included) and an edited version of the first flexible zone (and in further regards to flexible zone, the flexible zone or area between bounding boxes can be added back into video or not so that the actually used video fits known time segments as seen in Fig. 8 and here: “[103]… However, in some circumstances, the time coordinates of the video time slices 1-12 may be adjusted to fit to the markers within the music track 736. Fitting of video time slices to markers is discussed in more detail with respect to FIG. 8.”, “[109]…Again, the automatic editing may choose between adding video frames the leading edge, the trailing edge, or both edges depending upon the reaction graph.”, so the mandatory zones are the required boxes and the flexible zones are the space between the boxes, the flexible zone can be added or not to fit the video into preknown segment lengths).  
Benedetto further discloses automatically editing the second video segment, based on one of the audio files, to produce a second edited segment (Fig. 1; also, for first and second video segments see “[18]…As used herein, joining video time slices together involves a video editing process that causes a second video time slice to be played following a first video time slice.”), wherein each second edited segment includes the second mandatory zone (see [92, 93, 100 and Figs. 5, 7 with the bounding boxes that are necessarily included) and an edited version of the second flexible zone (and in further regards to flexible zone, the flexible zone or area between bounding boxes can be added back into video or not so that the actually used video fits known time segments as seen in Fig. 8 and here: “[103]… However, in some circumstances, the time coordinates of the video time slices 1-12 may be adjusted to fit to the markers within the music track 736. Fitting of video time slices to markers is discussed in more detail with respect to FIG. 8.”, “[109]…Again, the automatic editing may choose between adding video frames the leading edge, the trailing edge, or both edges depending upon the reaction graph.”, so the mandatory zones are the required boxes and the flexible zones are the space between the boxes, the flexible zone can be added or not to fit the video into preknown segment lengths).
While Benedetto discloses the preceding two features, Benedetto does not explicitly disclose a plurality of first edited segments… and a differently edited version of the first flexible zone or a plurality of second edited segments… and a differently edited version of the second flexible zone.  That is Benedetto discloses edited videos slices that are combined and sent to targeted users where there are mandatory and flexible zones in the videos.  Benedetto does not explicitly disclose that the video slices are edited and combined for each particular targeted user.  Benedetto does not explicitly disclose an edited video at the particular user level.  However, Eggink discloses different video editing per user ([29]  has video and music which is edited and customized for each of similar users).  And, Benedetto shows a varying flexible zone based on the music pattern (note Fig. 8 where the flexible zone that is identified as needed to be added is based on audio file length needed, the length needed changes what flexible zone is added and [106] describing Fig. 8 shows that it is the waveform of audio that determines what lengths are needed).  So, Benedetto shows the audio changing the flexible zone needed.  And, Eggink shows different video and audio for each particular user.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Eggink’s different audio and video for each particular user to Benedetto’s different flexible zone based on the music so that each user gets a different flexible zone based on the music selected particularly for them.  One would have been motivated to do this in order to better present content of interest to the user.
Benedetto does not explicitly disclose automatically editing the plurality of voice-over files based on the one of the audio files to produce a plurality of cut voice-over files, wherein each cut voice-over file includes the corresponding mandatory zone and a differently edited segmented of the corresponding flexible zone.  However, in regards to this feature, Examiner notes Applicant Spec at [29, 30] for voice over and mandatory and flexibility zones.  And, Benedetto discloses voice analysis [74] and also their can be original audio or also only audio marked as significant need actually be kept while other audio can be cut [21, 48].  And, Hurowitz discloses voice over modifications and only where allowed by the system [54] and also dynamic content based on target user attributes that include user targeted voice overs [56].  Hence, the prior art discloses audio customization only where allowed by the system or deemed not critical or not significant.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add user targeted voice overs only where allowed to Benedetto’s user targeted content with custom audio and audio edits only where allowed.  One would have been motivated to do this in order to better present content of interest to the user.
Benedetto further discloses automatically combining each first edited segment with each corresponding second edited segment and the corresponding audio file (Fig. 1) with a corresponding transitions between each first edited segment and each corresponding second edited segment and each corresponding cut voice-over file (see scene change or transition at: “[63]… A scene change or a change of scene as used herein refers to a configuration of showing a first video. As mentioned above, it is contemplated that scene changes or cuts between sequential video time slices are to be on beat with the music track to enhance temporal synchronicity between the video and audio of the event reel.”, “[0064] For example, if a given event reel includes 50 video time slices of a video game session, the resulting event reel will also include 49 transitions or scene changes between the 50 video time slices. It is contemplated that operation 140 will find a marker that correlates to a beat for each of the 49 transitions for determining the timing that each of the 49 transitions should occur during creation of the event reel. As a result, the 49 transitions are timed up with the beats of the song”) to form the customized multimedia compilation ([14, 15] spectator reaction data is used to indicate interest and then to customize the music with the  video; Fig. 1; also for voice over see prior art combination with Hurowitz above).
Benedetto does not explicitly disclose with a corresponding visual effect that transitions between each first edited segment and each corresponding second edited segment…wherein the visual effect is based on the audiovisual preference.  However, Benedetto discloses the scene changes and transitions preceding.  And, Eggink discloses transitions or cuts with visual effects (“[0037] In addition to taking over elements determining the acoustic perception, the method may also provide taking over visual effects like scene transitions, or slow motion, fast forward, false colour or soft-focus effects, by way of example, from the third scenes into the first scene.”) and changing content based on user preferences ([28, 39, 44]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Eggink’s visual effects transitions to Benedetto’s transitions and Eggink’s customized content to a particular user to Benedetto’s customized content to users.  One would have been motivated to do this in order to better present transitions of interest.
Claim 2, 9, 16.    Benedetto discloses the computer-implemented method of claim 1, wherein automatically editing the first video segment further comprises: identifying one or more flexibility zones in the first video segment based on each audio file (note Fig. 8 where the flexible zone that is identified as needed to be added is based on video and audio file length needed, the length needed changes what flexible zone is added; also [106] describing Fig. 8 shows that it is the waveform of audio that determines what lengths are needed).
Claim 3, 10, 17.    Benedetto discloses the computer-implemented method of claim 2, wherein the one or more flexibility zones identify time-bounded segments in the first video segment for which editing is permitted (Fig. 8 shows time slices/segments and what can be edited or added).
Claim 4, 11, 18.    Benedetto discloses the computer-implemented method of claim 1, wherein automatically editing the second video segment further comprises: identifying one or more mandatory zones in the second video segment based on previously defined bounds  (note bounds and thresholds in Figs. 5, 7; also note weighting and measurement and time blocks at [85, 86] for the second video of reactions; [135, 136] and weights for the reaction videos; and this shows that certain reaction videos can be required “[137]… For example, in certain other embodiments, constraints placed by mood tags 1414 may be configured to win out against other constraints”).
Claim 5, 12, 19.    Benedetto discloses the computer-implemented method of claim 4, wherein the one or more mandatory zones identify time-bounded segments in the second video segment for which editing is not permitted (see time blocks and measurements at [85, 86]).
Claim 6, 13, 20.    Benedetto discloses the computer-implemented method of claim 1, wherein automatically editing the first video segment, further comprises: using a result of a beat matching process to identify one or more cuts in the first video segment based on the musical selection (Figs. 9, 10, 11, 13).
Claims 7, 14.    Benedetto does not explicitly disclose the computer-implemented method of claim 1, further comprising: generating a customized advertisement for each target user; and causing to display the customized advertisement on a screen of a processor-based device associated with each target user.  However, Benedetto discloses generating custom audio-video content (Figs. 1, 2) and displaying the content to a user (Fig. 14).  Benedetto also discloses a wide range of video content including advertisements that can be used with the invention [7].  And, the prior art combination as shown above shows targeting a particular user with particular content based on user preferences ([28, 39, 44]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Benedetto’s video ads as a content type to Benedetto’s custom video content and the prior art combination targeting with particular content based on preferences.  One would have been motivated to do this in order to better present custom video content of the type in interest.	
Claim 21. The prior art further discloses computer-implemented method of claim 1, wherein the voice for each voice-over file corresponds to each target user based also on the historical online user data (see Hurowitz past purchase behavior at [56] and these purchases can happen online [58]; and the motivation is the same as already provided above).


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) These disclose voice over features: Anderson difference voice over based on types [477, 808] and [1589] with voice of actor or animated cartoon figure; Dutilly [31]; Francois.

Eggink, Brough discloses relevant matching music with automatic video editing features. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/11/22